DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-40 are rejected under 35 U.S.C. 103 as being unpatentable over WO’477 (WO 2013/117477) in view of JP’304 (JP 06-305304), JP’981 (JP 10-053981), and DE’962 (DE 2450962).  
US 2015/0007922 is a US equivalent to WO’477 and is relied as an English language translation to WO’477. Paragraphs cited in the office action were derived from the US equivalent documents.

Regarding claims 26-28, WO’477 teaches a radial tire comprising a tread, two sidewalls, two beads, a carcass, and a belt.  The belt comprises 3 superposed layers of reinforcers each embedded in a thickness of rubber (FIG. 2).  The claimed first layer reads on first layer 10a which comprises reinforcers orientated at an angle ± 5 degrees with respect to the circumferential direction and made of heat-shrinkable textile material ([0044]). The heat-shrinkable textile material of the first reinforcers is a polyester having a mean envelope diameter D1 between 0.40 mm and 0.70 mm, preferably between 0.45 and 0.65 mm ([0049]). WO’477 discloses the first reinforcers made of heat-shrinkable textile material may adopt any known shape.  They may be elementary monofilaments of large diameter, multifilament fibers (consisting of a plurality of elementary filaments of small diameter, typically less than 30 microns), textile folded yarns formed of several fibers twisted together, textile cords formed of several fibers or monofilaments cabled or twisted together ([0076]).  The claimed second layer and third layer reads on second layer 10b and third layer 10c, respectively. Both the second layer and third layer comprise reinforcers orientated at an angle of 10-30 degrees with respect to the circumferential direction ([0045]-[0047]).  The reinforcers of the second and third layers are opposite each other and are steel monofilaments (which is individual steel monofilaments which are not cabled together)
WO’477 does not recite the first reinforcers made of heat-shrinkable textile material are unitary multifilament fibres each twisted individually on themselves according to a twist T greater 100 turns per meter.  However, JP’304 teaches a tire comprising a band layer disposed outside a belt layer.  JP’304 teaches the band layer having a composite cord (“reinforcer”) formed of nylon filaments 12 and polyester filaments 13.  The nylon filaments are pre-twisted to form a nylon strand.  The polyester filaments are pre-twisted to form a polyester strand.  Then, the nylon strand and the polyester stand are twisted together ([0009]-[0010], [0017]).  JP’304 teaches the filaments (i.e. unitary multifilament fibres each twisted individually on themselves) having a pre-twist of 20-60 twists per 10 cm, which is 200-600 twists per meter.  JP’304 teaches such a composite cord for the band layer suppresses the lifting of the tread, yields better adhesion to rubber, prevents band cords from peeling, and enhances durability in high speed running performance ([0016]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’477 with all or part of the first reinforcers made of heat-shrinkable textile material that are “unitary multifilament fibres each twisted individually on themselves according to a twist T greater than 100 turns per meter” (claim 26), twist T between 100-450 turns per meter (claim 27), and twist T between 120-350 turns per meter (claim 28) since JP’304 provides a pneumatic tire with a band layer formed of a composite cord 
WO’477 is silent to disclosing the steel monofilaments are covered with a sheath of thermoplastic material wherein the sheath is further provided with a resorcinol-formaldehyde-latex type (RFL) adhesive layer facing each layer of rubber with which it is in contact.  However, JP’981 teaches a belt layer of a pneumatic tire comprising steel cords covered by a sheath layer of a synthetic resin (“thermoplastic polymer”) for the benefits of improving adhesion and corrosions resistance ([0028-0031], abstract) wherein the synthetic resin may be epoxy resin, phenol resin, urea resin, melamine resin, alkyd resin, polyester resin, polyamide resin, or acrylic resin ([0013]).  The sum thicknesses of the synthetic resin material is set to 10-500 μm ([0011]).  And, in the same field of endeavor of tire cord reinforcements, DE’962 teaches a steel cord reinforcement being coated with a first layer of polyvinyl acetate coating (a thermoplastic polymer) and then a second layer of RFL-type adhesive in order to enhance cord-rubber adhesion and improve tear out force.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the steel that is polyamide or a polyester having a glass transition temperature Tg higher than 20°C and the sheath provided with an adhesive layer that is resorcinol-formaldehyde-latex type facing each layer of rubber with which it is in contact and the heat shrinkable textile material of the first reinforcers comprise the same material as the thermoplastic polymer of the sheath since WO’477 teaches the heat-shrinkable textile material may be polyester ([0067]), and JP’981 teaches a tire comprising a belt having steel cords covered by a sheath coating layer that may be polyester resin for the benefits of improving adhesion and corrosions resistance ([0028-0031], abstract) and DE’962 teaches a tire cord reinforcement made of a steel cord coated with a first layer of a thermoplastic polymer and a second layer of RFL-type adhesive in order to enhance cord-rubber adhesion and improve tear out force and thermoplastic polymers including polyesters would inherently have a glass transition temperature as claimed.
Regarding claims 29-30, the claimed linear densities would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Table 2 working example 1 of JP’304 discloses a composite cord comprising a nylon strand of 840 deniers (93.3 tex) and a polyester strand with 1000 deniers (111.1 tex).
Regarding claims 31-32, the claimed D1 ranges would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since WO’477 discloses D1 between 0.40 mm and 0.70 mm, preferably between 0.45 and 0.65 mm. 
Regarding claims 33-34, see [0070] of WO’477.
Regarding claims 35-37, see [0064] of WO’477.
Regarding claim 38, see [0067] of WO’477. 
Regarding claims 39-40, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide all of the first reinforcers having the same construction in view of WO’477’s teachings of [0068] and [0076] and an official notice taken that a pneumatic tire comprising a belt layer having reinforcers that are the same as one another is well-known and conventional.  

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action. 
Applicant argues Mizuno (JP’981, JP 10-053981) teaches a steel cord made of several filament twisted or cabled together and does not teach individual steel monofilaments which are not cabled or twisted together. 
Applicant’s characterization of the geometric structure of Mizuno’s cord is correct; however, WO’477 teaches the steel monofilaments which are not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant notes Mizuno states the use of its coated filaments enhances the twisting of the cord while maintaining the regularity of the structure which can improve the corrosion resistance of the cord. 
After careful and full consideration, the Examiner maintains the applicability of JP’981 (Mizuno) in the rejection of record.  Steel is susceptible for corrosion and it is the act of coating a steel cord with thermoplastic resin which prevents corrosion.  Providing a coating of thermoplastic resin such as polyester to steel (independent of geometric structure of the cord) yields predictable results of corrosion resistance. 
Applicant argues one of ordinary skill would have no motivation to replace the specific type of coating material taught in Mingat, (DE’962, DE 2450962) with a thermoplastic polymer of sheath of the present invention which is polyester or polyamide. 
In response, Applicant’s argument is off-point since DE’962 renders obvious to use a layer of RFL adhesive to enhances cord-rubber adhesive and tear out force improvement reciting ample motivation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/23/2022